DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 09/06/2019.  As directed by the amendment: claims 1 – 20 have been cancelled, and 21 – 38 have been added.  Thus, claims 21 – 38 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the predetermined high glucose level" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28, 29, and 33 – 38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saidara (U.S. 2005/0038332).
Regarding claim 28, Saidara teaches a system comprising: 
a pump configured to deliver insulin (medical insulin pump as discussed in paragraphs [0015], [0061], and [0182]); 
an input (sensor input as discussed in paragraph [0182]) configured to receive sensor glucose data representative of a blood glucose level of a user from a continuous glucose monitor via a wireless connection (as discussed in paragraphs [0061] and [0182] with regard to the sensor input, continuous glucose sensor, and wireless communication between these features);
and a controller (monitoring system 100) communicatively coupled to the pump and the input, the controller configured to: 
monitor the sensor glucose data from the continuous glucose monitor (paragraph [0090] discusses periodically measures glucose); 
determine a rate of change of the blood glucose level and a current glucose level of the user from the sensor glucose data; compare the current glucose level of the user and the rate of change of the blood glucose level to a target glucose level (paragraphs [0102] – [0106] discuss monitoring for anticipating hyperglycemic incidents including monitoring the trends and rate of change of the measured glucose level, and compare the current level and the trend with recorded values/threshold and determine whether a hyperglycemic incident is probable); 
determine that a current insulin delivery pattern should be modified based on current glucose level of the user and the rate of change of the blood glucose level, automatically calculate a modification to the insulin delivery pattern (paragraphs [0097] – [0100] discuss corrective action including adjusting basal rate when the glucose level is greater than the high threshold value).
Regarding claim 29, Saidara teaches that wherein the target glucose level is a predetermined high glucose level, and the controller is configured to determine that the current insulin delivery pattern should be modified when the current glucose level of the user is not over the predetermined high glucose level but the rate of change indicates that there is a risk of the user going over the predetermined high glucose level in the future (paragraphs [0097] – [0100] discuss corrective action including adjusting basal rate when the glucose level is greater than the high threshold value).
Regarding claim 33, Saidara teaches that the controller comparing the current glucose level to a target glucose level includes comparing the current glucose level to a target range of glucose levels (paragraphs [0102] – [0106]).
Regarding claim 34, Saidara teaches that the controller is configured to automatically deliver the modified insulin delivery pattern (modified basal rate as discussed in paragraphs [0097] and [0098]).
Regarding claim 35, Saidara teaches that the controller is further configured to present a recommendation to modify the insulin delivery pattern on a user interface and to deliver the modified insulin delivery pattern only after receiving a confirmation in response to the recommendation (specifically the systems can be partially automated, for example where a processor makes a recommendation to the user, with the user's approval then activating the infusion pump as discussed in paragraph [0062]).
Regarding claim 36, Saidara teaches wherein the controller is further configured to provide a notification to the user regarding the modification to the insulin delivery pattern (specifically the systems can be partially automated, for example where a processor makes a recommendation to the user, with the user's approval then activating the infusion pump as discussed in paragraph [0062]).
Regarding claim 37, Saidara teaches that the controller, the input and the pump are part of a common device (paragraphs [0061] and [0182]).
Regarding claim 38, Saidara teaches that the controller and the input are part of a handheld device that is separate from the pump (remote control and delivery system as discussed in paragraph [0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21 – 27, and 30 – 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saidara (U.S. 2005/0038332) in view of Kircher (U.S. 2010/0292634).
Regarding claim 21, Saidara teaches a system comprising: 
a pump configured to deliver insulin (medical insulin pump as discussed in paragraphs [0015], [0061], and [0182]); 
an input (sensor input as discussed in paragraph [0182]) configured to receive sensor glucose data representative of a blood glucose level of a user from a continuous glucose monitor via a wireless connection (as discussed in paragraphs [0061] and [0182] with regard to the sensor input, continuous glucose sensor, and wireless communication between these features);
and a controller (monitoring system 100) communicatively coupled to the pump and the input, the controller configured to: 
monitor the sensor glucose data from the continuous glucose monitor (paragraph [0090] discusses periodically measures glucose); 
determine a rate of change of the blood glucose level and a current glucose level of the user from the sensor glucose data; compare the current glucose level of the user and the rate of change of the blood glucose level to a predetermined high glucose level (paragraphs [0102] – [0106] discuss monitoring for anticipating hyperglycemic incidents including monitoring the trends and rate of change of the measured glucose level, and compare the current level and the trend with recorded values/threshold and determine whether a hyperglycemic incident is probable); 
determine that a correction is needed when the current glucose level of the user is not over the predetermined high glucose level but the rate of change indicates that there is a risk of the user going over the predetermined high glucose level in the future (paragraphs [0097] – [0100] discuss corrective action including adjusting basal rate when the glucose level is greater than the high threshold value).
However, Saidara does not teach determine that a correction bolus should be delivered when the current glucose level of the user is not over the predetermined high glucose level but the rate of change indicates that there is a risk of the user going over the predetermined high glucose level in the future; automatically calculate the correction bolus; and cause the pump to deliver the correction bolus to the user (claim 21); wherein the controller is configured to automatically deliver the correction bolus (claim 22).
Kircher teaches a device similar to Saidara and the current application, further including that determine that a correction bolus should be delivered when the current glucose level of the user is not over the predetermined high glucose level but the rate of change indicates that there is a risk of the user going over the predetermined high glucose level in the future; automatically calculate the correction bolus; and cause the pump to deliver the correction bolus to the user (paragraphs [0213] and [0214] discusses determining appropriate boluses for administration if an indication of a current blood glucose level is within range and the change in the indication of the blood glucose level exceeds a threshold and automatically administer a bolus correction dose); wherein the controller is configured to automatically deliver the correction bolus (paragraph [0214]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Kircher (automatically administer a bolus dose when the user is at risk of going over the predetermined high glucose level) with the system of Saidara in order to automatically control the blood glucose level (paragraph [0006]).
Regarding claim 23, Saidara and Kircher teach claim 21 as seen above.
Saidara further teaches that the controller is further configured to present a recommendation to deliver the correction bolus on a user interface and to deliver the correction bolus only after receiving a confirmation in response to the recommendation (specifically the systems can be partially automated, for example where a processor makes a recommendation to the user, with the user's approval then activating the infusion pump as discussed in paragraph [0062]).
Regarding claim 24, Saidara and Kircher teach claim 21 as seen above.
However, Saidara does not teach wherein the controller is configured to determine, based on a current blood glucose level of the user and the rate of change of the blood glucose level, that a correction bolus should be delivered if the blood glucose level is high and increasing at a certain rate.
Kircher further teaches a device similar to Saidara and the current application, further including that wherein the controller is configured to determine, based on a current blood glucose level of the user and the rate of change of the blood glucose level, that a correction bolus should be delivered if the blood glucose level is high and increasing at a certain rate (paragraphs [0213] and [0214] discusses determining appropriate boluses for administration if an indication of a current blood glucose level is within range and the change in the indication of the blood glucose level exceeds a threshold and automatically administer a bolus correction dose).
Regarding claim 25, Saidara teaches wherein the controller is further configured to provide a notification to the user regarding the correction bolus (specifically the systems can be partially automated, for example where a processor makes a recommendation to the user, with the user's approval then activating the infusion pump as discussed in paragraph [0062]).
Regarding claim 26, Saidara teaches that the controller, the input and the pump are part of a common device (paragraphs [0061] and [0182]).
Regarding claim 27, Saidara teaches that the controller and the input are part of a handheld device that is separate from the pump (remote control and delivery system as discussed in paragraph [0062]).
Regarding claim 30, Saidara teaches claim 29 as seen above.
However, Saidara does not teach that wherein when the controller determines that the current insulin delivery pattern should be modified, the controller is configured to calculate the modification to the insulin delivery pattern by calculating an insulin correction bolus.
Kircher teaches a device similar to Saidara and the current application, further including when the controller determines that the current insulin delivery pattern should be modified, the controller is configured to calculate the modification to the insulin delivery pattern by calculating an insulin correction bolus (paragraphs [0213] and [0214] discusses determining appropriate boluses for administration if an indication of a current blood glucose level is within range and the change in the indication of the blood glucose level exceeds a threshold and automatically administer a bolus correction dose); 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Kircher (automatically administer a bolus dose when the user is at risk of going over the predetermined high glucose level) with the system of Saidara in order to automatically control the blood glucose level (paragraph [0006]).
Regarding claim 31, Saidara teaches that wherein the target glucose level is a predetermined low glucose level, and the controller is configured to determine that the current insulin delivery pattern should be modified when the current glucose level of the user is not below the predetermined high glucose level but the rate of change indicates that there is a risk of the user going below the predetermined high glucose level in the future (as discussed in paragraphs [0096] – [0100])
Regarding claim 32, Saidara teaches that when the controller determines that the current insulin delivery pattern should be modified, the controller is configured to calculate the modification to the insulin delivery pattern by reducing an amount of insulin delivered (adjusting the basal rate ad discussed in paragraph [0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783